Citation Nr: 0124830	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  97-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a nervous 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The claims folder was subsequently 
transferred to the RO in Albuquerque, New Mexico.

The case returns to the Board following a remand to the RO in 
April 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  RO denied service connection for schizoaffective-type 
schizophrenia in an August 1983 rating decision.  Although 
notified of that decision, the veteran did not initiate an 
appeal.  

3.  Evidence received since the August 1983 rating decision 
is new, not cumulative or duplicative of previous evidence, 
and is so significant that it must be considered with all the 
evidence of record in order to fairly adjudicate the 
veteran's claim. 

4.  There is no competent evidence showing that the veteran 
had any nervous disorder in service or a psychosis to the 
requisite degree during the presumptive period.  


CONCLUSIONS OF LAW

1.  The August 1983 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).
2.  New and material evidence has been received since the 
August 1983 rating decision to reopen the claim for service 
connection for a nervous disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

3.  A nervous disorder was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the February 1997 rating decision, August 
1997 statement of the case, and supplemental statements of 
the case, the RO provided the veteran and his representative 
with the applicable laws and regulations and gave notice as 
to the evidence needed to substantiate the claim.  In 
addition, in the July 2000 supplemental statement of the 
case, the RO discussed the claim pursuant to the change in 
the law effected by judicial action.  See Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change). 

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because this 
claim was filed in April 1994, the amended regulations do not 
apply.  However, the Board notes that the RO has attempted to 
secure all relevant VA treatment records and private medical 
records as authorized by the veteran.  It is noted that the 
RO sought to obtain VA medical records dated in 1985.  
However, a January 1997 response indicated that a search for 
records for the veteran in storage was negative.   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his claim.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with the April 
2001 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  


New and Material Evidence to Reopen

The veteran submitted a claim for VA non-service connected 
pension benefits in July 1976, alleging that he had a nervous 
breakdown in March 1976.  The RO's September 1976 rating 
decision determined that the veteran's schizoaffective-type 
schizophrenia was not service connected.  In June 1983, the 
veteran asserted that his nervous condition began in 1972 
during his period of service.  The RO issued a rating 
decision in August 1983 in which it again determined that 
service connection was not in order for a nervous disorder.  
Although notified of that decision, the veteran did not 
initiate an appeal.  Therefore, the RO's decision of August 
1983 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge, 155 F.3d at 1362.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

The Board notes that, in its May 2001 supplemental statement 
of the case, the RO apparently found new and material 
evidence, reopened the claim, and denied the claim on the 
merits.  However, it is emphasized that the Board has 
jurisdiction to consider previously adjudicated claims only 
if new and material evidence has been presented.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Therefore, the Board must itself determine whether there is 
new and material evidence before it may reopen and 
readjudicate the claim.       

Evidence of record at the time of the August 1983 rating 
decision consists of service medical records, records from 
University of Tennessee Memorial Research Center and Hospital 
dated in June 1974, records from St. Mary's Memorial Hospital 
dated in March 1976, records from the Helen Ross McNabb 
Center dated in August 1976, records from Lakeshore Mental 
Health Institute dated from January 1983 to February 1983, 
and the veteran's statements in his June 1983 claim.  The RO 
denied service connection for a nervous disorder in that 
rating decision because the disorder was not shown in service 
or within the applicable time period after service.  

The evidence received since the August 1983 rating decision 
consists of additional medical records from Lakeshore Mental 
Health Institute dated from 1981 to 1985; records from 
Peninsula Psychiatric Hospital dated from January 1978 to 
February 1978; records from St. Mary's Memorial Hospital 
dated in March 1976, January 1985, and January 1986; records 
from University of Tennessee Memorial Hospital dated from 
October 1981 to December 1985; records from Mayview State 
Hospital dated from July 1984 to September 1984; records from 
Deaconess Medical Center dated in August 1986; records from 
D. Drake, D.O., dated from June 1992 to October 1992; records 
from the Jewish Family and Children Services dated in April 
1996; records from the Middle Tennessee Mental Health 
Institute dated from October 1981 to December 1981; court 
documents dated in August 1986; the report of the October 
1996 VA examination; records of VA outpatient treatment and 
hospitalization dated from 1986 to 2001; the veteran's 
service personnel records and other service records; an 
excerpt of Army regulations; lay statements from the 
veteran's mother, brother, sister, former spouse, and two 
former neighbors, each dated in March 1994; academic records 
from the University of Tennessee; transcripts of the 
veteran's testimony during personal hearings in November 1997 
and May 2000; and numerous written statements from the 
veteran dated from November 1986 to February 2001.     

Reviewing the record, the Board finds that there is new and 
material evidence.  Although some of the medical records are 
duplicates of evidence previously of record or are merely 
cumulative of prior evidence that simply reflected the 
existence of the veteran's nervous disorder, there is new 
evidence received since the August 1983 rating decision that 
is relevant to the matter before the Board and sufficiently 
significant as to require readjudication on the merits.  
Specifically, statements from the veteran's family members 
and former neighbors relate the onset of the veteran's 
symptomatology to the period immediately following the 
veteran's separation from service.  In addition, records 
dated in August 1986 from Deaconess Medical Center indicated 
that medical personnel communicated by phone with the 
veteran's brother, who related that the veteran's emotional 
problems began within the first year after his separation 
from service.  Such evidence is new, relevant to the issue 
before the Board, and is so significant as to require 
readjudication of the claim considering all the evidence of 
record.  Accordingly, the Board finds that there is new and 
material evidence within the meaning of VA regulation.  
38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.  


Service Connection

As discussed above, the claim for service connection for a 
nervous disorder is reopened.  38 U.S.C.A. § 5108.  
Therefore, the claim must be readjudicated based on all the 
evidence of record.  Hodge, 155 F.3d at 1362.  Again, the 
Board notes that there is compliance with the new provisions 
of the VCAA.  That is, there is no indication that there are 
additional VA records of relevant treatment that must be 
obtained.  The veteran has not authorized VA to secure any 
private medical records in addition to those already 
associated with the claims folder.  In addition, the 
evidence, as discussed below, does not raise the duty to 
secure a medical examination or opinion in this case.  
Finally, as noted earlier, the veteran has had sufficient 
notice of the applicable laws and regulations and ample 
opportunity to present evidence and argument in support of 
his claim.  Thus, the Board finds that no prejudice to the 
veteran in proceeding to adjudicate the claim on the merits.  
Bernard, 4 Vet. App. at 392-94.     

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, some chronic diseases are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
psychoses).  

In this case, the evidence shows that the veteran has been 
variously diagnosed to the present as having bipolar 
disorder, schizophrenia, and schizoaffective disorder.  
Service connection may be established on a direct basis for 
any of these disorders.  However, service connection may be 
awarded on a presumptive basis only for schizophrenia, which 
is a psychosis.  

Careful review of the veteran's service medical records fails 
to disclose any evidence of psychiatric complaints, 
symptomatology, or diagnosis.  Therefore, service connection 
may not be established based on evidence of a chronic 
disorder in service or based on post-service continuity of 
symptomatology of a disorder shown in service.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.

Moreover, there is no competent evidence that otherwise links 
any of the veteran's psychiatric disorders to service.  The 
Board acknowledges that the veteran has expressed his 
personal opinion that his nervous disorders are related to 
experiences from service.  However, where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Because the veteran is not a 
trained medical or psychiatric professional, he is not 
competent to offer an opinion as to the causation of his 
psychiatric disorder.  As there is no competent medical 
evidence that establishes a nexus between active service and 
a nervous disorder, direct service connection is not in 
order.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Moreover, the Board finds that service connection for a 
psychosis on a presumptive basis is similarly not in order.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3).  Records from 
St. Mary's Memorial Hospital show that the veteran was first 
diagnosed as having schizophrenia in March 1976, more than 
three years after his separation from service.  The veteran 
concedes that he had no psychiatric treatment prior to that 
date, though he asserts that he suffered from symptoms within 
one year after service.  Similarly, the veteran's family 
members and former neighbors have related the onset of his 
emotional problems to the period following his separation 
from service.  However, such lay evidence is an insufficient 
basis for service connection.  Although lay persons are 
competent to relate and describe the symptoms they observed 
in the veteran, they are not competent to address the 
inquiries relevant to this claim: whether such symptoms are 
indicative of schizophrenia or other psychosis and whether 
symptoms were manifest to a compensable degree.  Such 
evidence must be provided by a competent medical or 
psychiatric professional.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Because there is no evidence 
of psychosis to the requisite degree within one year after 
service, service connection is not warranted.  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  
Therefore, the preponderance of the evidence is against 
service connection for a nervous disorder.  38 U.S.C.A. §§ 
1110, 1112, 5107(b); 38 C.F.R. §§ 3.303, 3.307(a)(3); 66 Fed. 
Reg. at 45,630 (to be codified as amended at 38 C.F.R. § 
3.102).     


ORDER

As new and material evidence has been received, the claim for 
service connection for a nervous disorder is reopened.  To 
that extent, the appeal is allowed.  

Service connection for a nervous disorder is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



